Curia, per
O’Neall, C. J.
In this case, we concur in Chancellor Dunldn’s decree.
"We think that he overlooked the necessity of making a decree between the defendants. The defendant, Cobb, on *241surrendering the slaves to the complainant, is entitled to his note held by his co-defendants. It is therefore ordered and decreed, that on his delivering the slaves mentioned in the decree to the complainant, the defendants, Alexander Bryce and J. Gambrell Price, do deliver to him his note for the price.
Johnstone, J., and Wardlaw, J., concurred.
Decree modified.